Citation Nr: 1625719	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  05-06 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 12, 2015, and in excess of 70 percent thereafter for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected bilateral sensorineural hearing loss.

3.  Entitlement to service connection for a right hand injury, to include as secondary to Meniere's disease.

4.  Entitlement to service connection for a right arm/elbow disability, to include as secondary to Meniere's disease.

5.  Entitlement to service connection for a right knee disability, to include as secondary to Meniere's disease.

6.  Entitlement to service connection for psychiatric disability, to include as secondary to Meniere's disease.

7.  Entitlement to service connection for dental disability, to include as secondary to Meniere's disease.

8.  Entitlement to service connection for heart disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from November 2003, July 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

When this case was before the Board in July 2014, the issue of entitlement to a higher rating for bilateral hearing loss was remanded for further development.  While the case was in remand status the rating for the Veteran's bilateral hearing loss was increased to 70 percent, effective July 12, 2015.  This did not satisfy the Veteran's appeal.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

In a VA Form 9 submitted in March 2014, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  A letter was sent to the Veteran in March 2015 indicating that a hearing would be scheduled, but the record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn his request for a videoconference hearing.  

Since videoconference hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the advancement of this appeal on the Board's docket.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


